DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods, devices, apparatus and non-transitory computer-readable mediums related to adjust communication timings of beams (e.g., of beam pair links) within a beam timing advance group (TAG) in wireless communication.  In particular, a base station may determine that transmission timing at a UE may be misaligned between multiple beams. The base station may configure a set of beams into a beam TAG, and may send a timing advance (TA) command for the beam TAG. A common timing reference value may be identified based on the TA command. UEs performing uplink transmissions may determine a TA value for the beam TAG based on the common timing reference value, and may adjust a communication timing for one or more of the beams within the beam TAG based at least in part on the common timing reference value and the timing advance value. Each independent claim uniquely identifies distinct features.
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6-22, 25, 27-39, 42, 44, 47 and 49-50 (renumbering as 1-38 respectively) are allowed.

Regarding claims 1, 22, 37-39, 44 and 49-50, the closest prior arts:
	Guo et al (US 20180084546 A1, Priority Date: 09012017) discloses methods, devices, apparatus and non-transitory computer-readable mediums for 
receiving, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beams, the set of beams used for 5communications between the first wireless node and at least one of the second wireless node 6or a third wireless node (par 0045, 0047-0048, 0228, 0230); 
identifying a beam TAG (par 0079, 0081, 0230); 
determining a TA value for the beam TAG based at least in part on the TA command (paragraph 0005, 0116, 0124, 0228 and 0230), the identified timing reference value, and a common TA value corresponding to each beam of the set of beams (par 0198, 0200 and 0254), and with a set of beam-specific offsets from the TA value received in the TA command (par 0198, 0200 and 0254), the set of beam-specific offsets for respective beams of the set of beams (par 0192, 0198, 0200 and 0254); and 
adjusting a communication timing for one or more of the set of beams based at least in part on the identified timing reference value and the determined TA value(par 0079, 0124).

Tsai et al (US20180124724A1, Priority Date: Oct 30, 2017) discloses methods, devices, apparatus and non-transitory computer-readable mediums for
receiving, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node (par 0285-0294); 
identifying a common timing reference value for the beam TAG (par 0285-0294);
adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (par 0121, 0294-0298).

determining a TA value for the beam TAG based at least in part on the TA command, the identified common timing reference value, and a common TA value corresponding to each beam of the set of beams, and with a set of beam-specific offsets from the common TA value received in the TA command, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the TA command further comprises a common TA value corresponding to each beam of the set of beams and a set of beam-specific offsets from the common TA value, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 22.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “means for determining a TA value for the beam TAG based at least in part on the TA command, the identified common timing reference value, and a common TA value corresponding to each beam of the set of beams, and with a set of beam-specific offsetsPage 7 of 17Application. No. 16/192,363PATENTAmendment dated June 23, 2021Reply to Office Action dated March 25, 2021 from the common TA value received in the TA command, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 37.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the TA command further comprises a common TA value corresponding to each beam of the set of beams and a set of beam-specific offsets from the common TA value, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 38.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine a TA value for the beam TAG based at least in part on the TA command, the identified common timing reference value, and a common TA value corresponding to each beam of the set of beams, and with a set of beam-specific offsets from the common TA value received in the TA command, the set of beam- specific offsets for respective beams of the set of beams” as recited in claim 39.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the TA command further comprises a common TA value corresponding to each beam of the set of beams and a set of beam-specific offsets from the common TA value, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 44.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine a TA value for the beam TAG based at least in part on the TA command, the identified common timing reference value, and a common TA value corresponding to each beam of the set of beams, and with a set of beam-specific offsets from the common TA value received in the TA command, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 49.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the TA command further comprises a common TA value corresponding to each beam of the set of beams and a set of beam-specific offsets from the common TA value, the set of beam-specific offsets for respective beams of the set of beams” as recited in claim 50.
Claims 1, 22, 37-39, 44 and 49-50 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 4, 6-21, 25, 27-36, 42 and 47 are allowed by virtue of their dependency on claims 1, 22, 39 and 44 respectively.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/XUAN LU/Examiner, Art Unit 2473   


/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473